Citation Nr: 0932986	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to nonservice-connected death pension.

4.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Harvey McClain


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1961.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  
 

FINDINGS OF FACT

1.  The Veteran was not service-connected for any 
disabilities during his lifetime. 

2.  The Veteran died in January 2007, and the Veteran's death 
certificate lists the immediate cause of his death as small 
cell lung cancer.  No other significant conditions were noted 
as contributing to the Veteran's death.

3.  Lung cancer was not shown for years after service and has 
not been medically linked to service.

4.  The Veteran was not receiving VA compensation or pension 
benefits at the time of his death.

5.  The Veteran's death certificate reflects that he died at 
his residence.  

6.  There is no evidence in the record that the Veteran was 
being treated under VA authority or contract or that he was 
hospitalized through VA authority or contract.  

7.  There is no indication in the record that the Veteran's 
body was held by a State, or political subdivision of a 
State, that no next of kin or other person claimed the body, 
and that there were insufficient available resources to cover 
burial and funeral expenses.  

8.  Based on the Veteran's service, there is no legal 
entitlement to nonservice-connected death pension.

9.  The Veteran did not have a claim for VA benefits pending 
at the time of his death.  


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312 (2008). 

2.  The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1600, 3.1605 (2008).

3.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.40 (2008).

4.  Entitlement to accrued benefits is not warranted as a 
matter of law. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in March 2007, which informed the appellant 
of the evidence necessary to substantiate service connection 
for the cause of the Veteran's death, as well as entitlement 
to burial benefits, pension benefits, and accrued benefits.  
Although the letter did not specifically inform the appellant 
that the Veteran had no service-connected disabilities at the 
time of his death per Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the appellant's submitted statements and hearing 
testimony reflect her actual knowledge that the Veteran had 
no service-connected disabilities at the time of his death.  
Additionally, the Board notes that the appellant has been 
represented by a Service Organization throughout the claims 
process.  In light of these circumstances, the Board 
concludes that any notice errors are harmless.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained, including the Veteran's private and service 
treatment records.  Additionally, the appellant testified at 
a hearing before the undersigned Veterans Law Judge.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing disability in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See id.

The Veteran died in January 2007, and the appellant contends 
that she is entitled to service connection for the cause of 
his death, which is noted on his death certificate as small 
cell lung cancer.

The Veteran's service medical records fail to reflect any 
complaints of, treatment for, or diagnosis of lung cancer.  A 
February 1959 chest x-ray noted no abnormalities, and the 
Veteran's lungs and chest were noted to be normal at 
separation.

The Veteran's claims file is void of any references to lung 
cancer for many years after his discharge from service.  An 
April 2006 private treatment record reflects the Veteran's 
chemotherapy treatment, and the Veteran's diagnosis of 
metastatic small cell lung cancer is referenced in a November 
2006 private treatment record.  Additionally, the Veteran's 
death certificate notes that the approximate interval between 
the onset of the Veteran's lung cancer and his death was six 
months.  Thus, the evidence of record first reflects lung 
cancer approximately 45 years after the Veteran's discharge 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (the presumption of 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Moreover, the appellant has not offered a medical 
opinion relating the cause of the Veteran's death to service.  
Given the lack of evidence relating the cause of the 
Veteran's death to service, a basis for granting service 
connection has not been presented, and the appellant's appeal 
is therefore denied.

III. Nonservice-connected Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610, (which address proper forms and 
claimants, unclaimed remains, death while traveling under 
prior authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non- allowable 
expenses, and cases concerning forfeiture of VA benefits, not 
relevant here).

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303. 

The record reflects that at the time of his death, the 
Veteran was not receiving VA compensation or pension 
benefits.  Furthermore, the Veteran's death certificate 
reflects that he died at his residence.  There is no evidence 
in the record that the Veteran was being treated under VA 
authority or contract or that he was hospitalized through VA 
authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  
Moreover, no claim for pension or compensation was pending at 
the time of the Veteran's death. 38 C.F.R. § 3.1600(b)(2).

Additionally, there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was interred at a privately owned and operated 
cemetery in Pulaski, Tennessee, and the appellant has not 
indicated that the Veteran was buried/cremated in a cemetery 
owned by a state or the Federal government.  In light of the 
foregoing, a burial allowance is not warranted under 38 
C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the Veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the Veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private burial location.

Finally, the record does not show, nor has the appellant 
contended, that the Veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The 
law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c).  The law is dispositive; thus, in light 
of the aforementioned facts, the benefits sought on appeal 
must be denied. 



IV.  Nonservice-connected Death Pension Benefits

VA law provides for pension payments for the surviving 
spouse, provided that the veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23.  Pursuant to 38 C.F.R. § 3.2(f), 
in regard to the Korean Conflict, the established period of 
war is from June 27, 1950 through January 31, 1955, 
inclusive, and in regard to the Vietnam Era, for those not 
serving in the Republic of Vietnam, the period beginning 
August 5, 1964 and ending on May 7, 1975, inclusive, is the 
established period of war.

The Veteran had active military service from January 13, 1959 
to January 15, 1961.  His separation from service form 
indicates that he did not have any foreign and/or sea 
service.  Therefore, as the Veteran's service was outside of 
the applicable periods of war, as outlined above, he does not 
have established wartime service for VA death pension 
benefits purposes.  

The Board acknowledges the appellant's contention that the 
Veteran served during a period of war because the Korean 
Conflict never truly ended.  However, the applicable 
regulations clearly define the periods of war for determining 
pension benefits, and the application of those regulations to 
the uncontested dates of the Veteran's service are 
dispositive of the claim.  Thus, the appellant's claim must 
be denied as a matter of law. 

V. Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998)); (3) the Veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the Veteran's death (see 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)). 

In her hearing testimony, the appellant testified that the 
Veteran submitted a claim apparently seeking medication 
benefits prior to his death.  However, a review of the 
Veteran's claims file fails to reflect evidence of any claims 
submitted during the Veteran's lifetime.  Thus, in the 
absence of evidence of any pending claims at the time of the 
Veteran's death, a basis upon which to grant entitlement to 
accrued benefits has not been met, and the appeal is 
therefore denied.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.

Entitlement to nonservice-connected burial benefits is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


